Citation Nr: 1624113	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1959 to July 1961.  He died in January 2006 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  

In February 2008, the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC on the basis of 38 U.S.C.A. § 1151.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Joint Motion for Remand (JMR), the parties (the Secretary of VA and the appellant) determined that a remand was warranted.  By a May 2009 Order of the Court, the Court granted the JMR, vacated the February 2008 Board decision, and remanded the matter for readjudication.
 
Thereafter, the Board remanded this appeal in October 2009 for further evidentiary and procedural development.

In December 2010, the Board again denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC on the basis of 38 U.S.C.A. § 1151.  The appellant subsequently appealed to the Court.  In a JMR, the parties determined that a remand was warranted.  By a December 2011 Order of the Court, the Court granted the JMR, vacating the December 2010 Board decision, and remanded the matter for adjudication.

Pursuant to the JMR, the Board remanded the issues in March 2012 to obtain additional treatment records and addendum medical opinions.  Except for the issue being remanded, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 2006; the competent and probative evidence of record indicates that the proximate cause of death was cerebral anoxia due, the primary cause of death was acute bronchopneumonia, and other conditions that contributed to the proximate cause of death were diabetes mellitus, cirrhosis of the liver, and protein energy malnutrition as significant conditions contributing to death but not resulting in the underlying cause. 

2.  At the time of the Veteran's death, service connection had been established for degenerative disc disease of the lumbar spine, depressive disorder, and residuals of postoperative right inguinal hernia repair.

3.  The Veteran's cerebral anoxia, acute bronchopneumonia, diabetes mellitus, cirrhosis of the liver, and protein energy malnutrition were not present during service and did not develop as a result of any incident during service.

4.  There is no competent medical evidence that degenerative disc disease of the lumbar spine, depressive disorder, and residuals of postoperative right inguinal hernia repair contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional VCAA notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  The Court held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was notified in letters dated in April 2006, August 2007, and July 2010 of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The August 2007 letter notified notify the appellant of the criteria for assigning an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At the time of the Veteran's death, he was service-connected for degenerative disc disease of the lumbar spine, depressive disorder, and residuals of postoperative right inguinal hernia repair.  The July 2010 letter informed the appellant of the disabilities the Veteran was service-connected for at the time of his death.  The notice also sufficiently informed the appellant of the evidence necessary to substantiate a claim for a condition for which the Veteran was not yet service-connected but where service connection was warranted.  Hupp at 342.  She was told that DIC benefits could be awarded based on a demonstration that the Veteran died from a service-related injury or disease and she was asked to submit evidence of treatment of the Veteran, or sufficient information for VA to obtain treatment records.  A 'service-related' injury or disease places in common language those conditions which service connection had not yet been granted but warrant service connection.  Following the VCAA notice letters, the appellant's claim was readjudicated, most recently in a December 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006)

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and also secured opinions in furtherance of the appellant's claim.  Pertinent VA opinions were obtained in May 2010 and July 2012.  38 C.F.R. § 3.159(c)(4).  The VA opinions obtained in this case are sufficient, as the examiner conducted a complete review of the claims file and pertinent records, discussed all findings in the records considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's disorders at the time of his death.  The Board finds that VA's duty to assist the appellant with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the opinions that addressed the etiology of the Veteran's cirrhosis of the liver was not provided by a hepatologist, as requested.  However, the record reflects that the opinion was provided by a gastroenterologist, a specialist who also routinely evaluates and treats cirrhosis.  In fact, the Veteran's own contemporaneous treatment records indicate that his cirrhosis was being treated by the gastrointestinal clinic at Dayton VA Medical Center (VAMC).  Since the underlying purpose of requesting a hepatologist was to obtain an etiological opinion from a physician with a specialty in the area of cirrhosis of the liver, the Board is satisfied that there has been substantial compliance with its remand directive, and that a remand is not necessary to obtain an opinion from a hepatologist.  See D'Aries Veteran Peake, 22 Vet App 97, 105 (2008), Dyment v West, 13 Vet App 141, 146-47 (1999).

II.  Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even those evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2015).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2015).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2015).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In determining whether service connection for the cause of the Veteran's death is warranted, the Board will first address whether the proximate and contributing factors to the Veteran's death are related to his military service, and will then address whether his service-connected disabilities contributed to his death. 

At the time of the Veteran's death, service connection had been established for degenerative disc disease of the lumbar spine, depressive disorder, and residuals of postoperative right inguinal hernia repair.  The Veteran's death certificate indicates that he died from cerebral anoxia due to or as a consequence of respiratory failure due to or as a consequence of acute cerebrovascular accident, right parietal with diabetes mellitus, cirrhosis of the liver, and protein energy malnutrition as significant conditions contributing to death but not resulting in the underlying cause.  

An autopsy was performed on the Veteran in January 2006.  The final anatomic diagnoses included acute bronchopneumonia involving right lung diffusely and left lower lobe, as well as 16 other diagnoses.  There is no diagnosis of a cerebral vascular accident.

The Veteran had not been service-connected for any of those diagnoses shown in the death certificate or the autopsy report at the time of his death.  There is also no indication that he ever filed a claim seeking service connection for any of those disabilities during his lifetime.  

The Veteran's STRS do not show the incurrence of any of the diagnoses on the death certificate or in the autopsy report.  Indeed, the appellant has not contended that those disorders were incurred in service.  Rather, the appellant asserts that medication used to treat the Veteran's service-connected depressive disorder caused the cirrhosis of the liver.  See statement received in April 2006.  Additionally, in a May 2016 statement, the appellant's representative asserted that the Veteran's stroke reported on the death certificate was due to pain medication used to treat his service-connected lumbar spine disability and that the Veteran's diabetes mellitus was also secondary to his lumbar spine disability.  The evidence does not show, nor does the appellant or her representative contend, that the disorders listed on the Veteran's death certificate or in the autopsy report are directly related to his military service.  Consequently, the Board concludes that the totality of the evidence fails to show that the onset of any of the disorders listed on the Veteran's death certificate or in the autopsy report occurred during his service or are otherwise directly related to service.  

Additionally, the evidence also does not show that any of the diagnoses were secondary to his service-connected disabilities.  Beginning with the appellant's contention that medication used to treat the Veteran's depressive disorder resulted in his cirrhosis, the evidence shows that the Veteran was prescribed Clonazepam in September 2004.  In October 2004, the Veteran was treated for abdominal pain and bloating after starting Clonazepam.  He was diagnosed with abdominal pain and constipation.  The record shows that the constipation might be an effect from his change in psychiatric medications as the timing certainly suggested that.  The use of Clonazepam was discontinued in October 2004 due to the Veteran's constipation.  A November 2004 CT scan of the abdomen showed ascites.  

A January 2005 treatment record shows a diagnosis of ascites secondary to cirrhosis of the liver.  Records dated in July 2005 show that VA providers discussed whether the Veteran's ascites were caused by Clonazepam and thought it was highly unlikely.  One of the records, signed by the Chief of the Gastrointestinal (GI) Service, shows that they called the appellant and informed her that it was highly unlikely that Clonazepam was the cause of the Veteran's liver disease.  An August 2005 record shows that a biopsy revealed cirrhosis due to hepatitis C, autoimmune disease, or other chronic hepatitis C.  It also shows that the Veteran was negative for hepatitis C.  None of the Veteran's treatment records contain any opinion indicating that the Veteran's cirrhosis was the result of Clonazepam.  

Information from the appellant received in May 2009 shows that the use of Clonazepam was contraindicated in patients with existing liver disease.  

A VA medical opinion was obtained in January 2010.  The examiner opined that it was highly unlikely that Clonazepam caused or contributed to the Veteran's liver cirrhosis.  It was noted that that medication was a widely used benzodiazepine.  The examiner explained that the reason why "significant liver disease" was listed as a contraindication was that the medication was mainly broken down by the liver and if significant liver disease existed, the drug could potentially accumulate and cause blood levels that were too high, which could cause adverse effects.  The examiner opined that the medication did not usually have any direct effect on liver cells and therefore, could safely be given to patients even with advanced cirrhosis if mental status monitoring was available.

The examiner also opined that laboratory values from 2003, the results of which are contained in the examination report, clearly demonstrated that the Veteran had existing liver disease as evidence by a low normal albumin, abnormally high liver enzymes, elevated direct bilirubin and international normalized ratio (INR) of 1.24, and most significantly a low platelet count that was most suggestive of preexisting liver cirrhosis in 2003, which was later confirmed on biopsy in 2005.  The examiner opined that the etiology of the Veteran's liver cirrhosis remained unknown and because of lack of detailed information, would be speculative to comment on.  The examiner further opined that clinical experience and a thorough literature search did not identify any evidence that Clonazepam could chronically worsen liver cirrhosis.  The examiner opined that there was no evidence that Clonazepam could cause or aggravate liver cirrhosis.

The examiner summarized that it was less likely than not that the Veteran's use of Clonazepam from September 2004 to end of October 2004 caused or contributed to his liver cirrhosis; it was more likely than not that he had existing liver disease and likely cirrhosis prior to September 2004; it was less likely than not that the Veteran's cirrhosis of the liver was aggravated by his use of Clonazepam; and since it was less likely than not that Clonazepam caused or aggravated his liver cirrhosis, they would have to resort to complete speculation that the use of Clonazepam over one year earlier contributed substantially or materially to the Veteran's death.  

An additional opinion from the same examiner was obtained in July 2012.  The examiner noted reviewing the claims file again in its entirety.  They opined that no additional evidence was discovered that would substantially change their assessment.  They provided a slightly edited version of the original assessment from 2010 and noted that the conclusions remained the same.  

Based on the above, the Board concludes that the Veteran's cirrhosis was not secondary to medication used to treat his service-connected depressive disorder.  In this case, the contemporaneous evidence at the time the Veteran took Clonazepam fails to show that it caused liver disease.  Although the Veteran did have constipation as a result of that medication, no medical professional has provided any opinion indicating that it caused liver disease.  None of the Veteran's treatment records contain any such opinion.  Rather, the Veteran's treatment records, and the opinion of the VA examiner, show that Clonazepam did not cause or aggravate the Veteran's cirrhosis.  As discussed above, the Chief of GI service informed the appellant that it was unlikely that Clonazepam caused the Veteran's liver disease.

Moreover, the opinions from the 2010 examiner shows that the Veteran's taking of Clonazepam did not cause or aggravate his cirrhosis.  As the examiner explained in detail, laboratory findings in 2003 suggested that the Veteran had liver disease at that time.  As this opinion was formed after reviewing the evidence, including the Veteran's pertinent treatment records, and is supported by a thorough rationale, the Board accords it great probative value.  The examiner's opinion also shows that the use of Clonazepam by the Veteran from September 2004 through October 2004 did not aggravate his liver disease.  The Board likewise accords this opinion great probative value.  

Consequently, as none of the Veteran's treatment records show that the Veteran's cirrhosis was due to Clonazepam, and as the VA examiner provided detailed opinions discussing the pertinent evidence supported by thorough rationales, the Board concludes that the Veteran's cirrhosis of the liver was not caused or aggravated by his taking of Clonazepam.  

Furthermore, as regards the representative's contention that medications used to treat the Veteran's service-connected lumbar spine disability caused the stroke reported on the death certificate, no medical professional has provided any such opinion.  Moreover, the evidence does not support a finding that the Veteran actually incurred an acute cerebral vascular accident.  In this regard, in connection with 38 U.S.C.A. § 1151 claim being remanded, a medical opinion was obtained in in May 2010.  

As relevant here, the examiner opined that radiographic finding by CT of the head of a left lateral geniculate body bleed was not supported by either macroscopic or microscopic examination of the brain at autopsy, which was the most sensitive and specific form of diagnosing that type of bleed or other type of structural lesion of the brain.  The examiner reported that the major pathological diagnosis as to the cause of death was an acute bronchopneumonia, diffuse in the right lung and involved the lower lobe of the left lung.  The examiner opined that that then resulted in cerebral anoxia unrelated in any way to the frontal areas of subarachnoid hemorrhages.  The examiner noted that the death certificate stated a third contributor to death as an acute right parietal cerebral vascular accident; however, no such gross pathology was reported in the pathologist's report, and the neurological examination of the Veteran at the time of his admission and discharge failed to suggest the presence of any form of focal neurological process, in particular acute right parietal cerebral vascular accident.  The examiner concluded that they believed that it was more likely than not based upon the preponderance of the clinical as well as pathological evidence that that third stated contributor to death on the death certificate was in fact erroneous.

Consequently, despite the death certificate, the autopsy report and the VA examiner's opinion weighs against a finding that the Veteran incurred a cerebrovascular accident in January 2006 contributing to his death.  However, even if such did occur, the evidence does not show that any stroke was related to a service-connected disability.  There is no indication in any of the Veteran's treatment records that an acute cerebrovascular accident was caused by medication.  Although a VA medical opinion as to this theory has not been obtained, the Board finds one is not necessary.  A medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  As there is no indication that any cerebrovascular accident was due to medications, and as there is sufficient medical evidence to render a decision, the Board find that a medical opinion is not necessary.

Similarly, although the appellant's representative has also asserted that the Veteran's diabetes mellitus was due to inactivity caused by his service-connected lumbar spine disability, there is also no evidence to support such theory.  No medical professional has provided any opinion suggesting that the Veteran's degenerative disc disease of the lumbar spine caused or aggravated his diabetes.  A medical opinion as to this theory is therefore also not necessary.  Id.   

Furthermore, the evidence of record does not establish that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  In this case, degenerative disc disease of the lumbar spine, depressive disorder, and residuals of postoperative right inguinal hernia repair were not listed on the death certificate.  No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities contributed to his death.  

The Veteran's treatment records do not indicate that his service-connected disabilities involved active processes affecting vital organs or that such conditions affected a vital organ and were of themselves of a progressive or debilitating nature.  No medical professional has indicated that the Veteran's lumbar spine disability involved other than muscular or skeletal functions.  Furthermore, the evidence does not show that the Veteran's disabilities rendered him inactive.  In this regard, the Board acknowledges that the Veteran was confined to a wheelchair for many years prior to his death in 2006.  However, the evidence does not show that such was due to his service-connected disabilities.  An August 1991 record shows that the Veteran's diabetes was opined to be the most likely cause of his neuropathy.  A February 1999 record reveals that the Veteran was confined to a wheelchair a result of his severe diabetic neuropathy.  No medical professional has provided any opinion indicating that the Veteran's degenerative disc disease of the lumbar spine confined him to a wheelchair.  Rather, the evidence shows that the Veteran's diabetic peripheral neuropathy confined him to a wheelchair.  The evidence does not show, nor does the appellant contend, that the Veteran's residuals of postoperative right inguinal hernia repair led to the Veteran being wheelchair bound.  

Moreover, although the appellant has contended that the Veteran's death was related to his bedfast condition, which she asserts was due to effects of Clonazepam, the evidence does not support such contention.  No medical professional has provided any such opinion.  In this case, the evidence of record shows that the Veteran was often found in bed prior to the prescription of Clonazepam in September 2004.  See, e.g., January 2004, April 2004, and August 2004 treatment records.  There has been no medical opinion indicating that the prescription of Clonazepam rendered the Veteran bedfast, let alone that such caused or contributed to the Veteran's death.  Therefore, the Board concludes that the evidence does not support a finding that the Veteran's service-connected disabilities rendered him inactive.  

The Board also acknowledges the appellant's contention that the Veteran's fall in January 2006 was due to sleeping on a "slick" air mattress because of his lumbar spine disability.  However, as discussed above, the autopsy report shows that the Veteran did not actually experience an acute cerebral vascular accident of the right parietal lobe prior to his death.  The Board acknowledges that the autopsy report shows that the Veteran did have two subarachnoid hemorrhages of the frontal lobe and the May 2010 VA examiner's opinion shows that those were due, in some part, to the January 2006 fall.  However, the examiner's opinion shows that the proximate cause of the Veteran's death, cerebral anoxia, was not related to those subarachnoid hemorrhages.  As such, the Board concludes that the subarachnoid hemorrhages noted at autopsy are not a contributory cause of death.  See 38 C FR § 3 312 (c).  Regardless, even if the hemorrhages were to be considered a contributory cause of death, any relationship between an air mattress and his eventual death is too remote and tenuous.  See 38 C F R § 3 312 c)(1).  Similarly, even if the Veteran used an air mattress solely because of his service-connected back disability, any relationship between using the mattress and the cause of his January 2006 fall is also too remote and tenuous.  Id.

No medical professional has provided any opinion indicating that the Veteran's death was caused by or related to or accelerated by his service-connected disabilities.  The probative medical evidence of record fails to show that the Veteran's disabilities caused or contributed to his death.  The totality of the pertinent evidence of record fails to show that the Veteran's degenerative disc disease of the lumbar spine, depressive disorder, and residuals of postoperative right inguinal hernia repair contributed substantially or materially to his death; combined to cause his death; or aided or lent assistance to the production of death.  The evidence simply does not show a causal connection between the Veteran's service-connected disabilities and his death.  

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused by his military service, to include being due to the service-connected disabilities.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The appellant's own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's death was due to his military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

Regrettably, another remand is necessary for the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The issue was last remanded in March 2012 to obtain VA treatment records and an additional medical opinion after receipt of the records.  While an opinion regarding service connection for the cause of the Veteran's death was obtained, an opinion as to the appellant's DIC claim under the provisions of 38 U.S.C.A. § 1151 was not.  Therefore, as the Board's directives have not been complied with, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a medical professional with appropriate expertise regarding the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner should answer the following:

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's death was proximately caused by the administration of Lovenox prior to the head CT scan performed on January [redacted], 2006.

(b) If so, whether VA's action of administering Lovenox prior to the Veteran's head CT scan represented carelessness, negligence, lack of proper skill, or an error in judgment.  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the opinion report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


